Citation Nr: 0433938	
Decision Date: 12/23/04    Archive Date: 12/29/04

DOCKET NO.  93-25 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a shell fragment wound to the right foot, to 
include scars and a retained foreign body.  

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a shell fragment wound to the right knee, to 
include bursitis of the right fibular head and a retained 
foreign body.  

3.  Entitlement to a rating in excess of 10 percent for 
residuals of a shell fragment wound to the left thigh and 
knee, to include scars and a retained foreign body.  


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney






WITNESSES AT HEARINGS ON APPEAL

The veteran and his brother


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had active military service from December 1952 to 
December 1954.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a September 1992 rating decision from the Chicago, 
Illinois, Department of Veterans Affairs (VA) Regional Office 
(RO) that continued the 10 percent rating for the scars shell 
fragment wound of the right foot with retained foreign body, 
the 10 percent rating for residuals of the shell fragment 
wound of the right knee with chronic bursitis of the right 
fibular head and retained foreign body, and the 
noncompensable rating for an asymptomatic scar shell fragment 
wound of the left thigh.  

Although an April 2001 rating decision recharacterized the 
left thigh disability as a left thigh and left knee 
disability and increased the rating for residuals of shell 
fragment wounds to the left thigh and left knee to 10 
percent, the claim for a rating in excess of 10 percent 
remains before the Board because the veteran is presumed to 
seek the maximum benefit allowed by law or regulations, where 
less than the maximum benefit is awarded.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  

After a July 2002 Board decision denied the claims, the 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).  Pursuant to a January 2003 joint 
motion of the parties, the Court in January 2003 vacated the 
July 2002 Board decision and remanded the appeal to the Board 
for readjudication consistent with the joint motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.  


REMAND

Since the RO issued the September 2004 supplemental statement 
of the case, the veteran has presented an additional lay 
statement, which was received by the Board in November 2004.  
The Board does not have the authority to consider this 
additional evidence without the RO's initial consideration of 
the evidence or the veteran's waiver of RO consideration as 
contrary to 38 U.S.C.A. § 7104(a).  See Disabled American 
Veterans(DAV), et al. v. Secretary of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. May 1, 2003).  The veteran has not filed 
a waiver; therefore, the only available course is to remand 
the case for the RO's initial consideration of the additional 
evidence and readjudication of the claims.  

The VA must also remand the case to obtain complete private 
medical records for the veteran.  In an attachment to the 
November 2004 lay statement, the veteran provided 
documentation that additional private medical records had 
been accrued in late September 2004 at a specific private 
Doctor of Podiatric Medicine, J.C.G., and hinted that these 
records should be used in rating the veteran's disabilities.  
These private medical records must be obtained before the 
Board renders a decision.  Full compliance with the duty to 
assist includes VA's assistance in obtaining relevant records 
when the veteran has provided concrete data as to time, place 
and identity of the health care provider.  Olson v. Principi, 
3 Vet. App. 480, 483 (1992).  The VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the VA.  38 U.S.C.A. § 5103A (West 2002).  

A remand would also allow the RO the opportunity to inform 
the veteran of the evidence that is necessary to substantiate 
the claims, which evidence the claimant is to provide, which 
evidence the VA will attempt to obtain for the claimant, and 
the period of time in which the claimant is allowed to 
respond to notices.  See 38 U.S.C.A. §§ 5103(a), 5103A (West 
2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997); 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334, 1348 (Fed. Cir. 2003).  A remand 
would also allow the RO the opportunity to inform the veteran 
that he should provide any evidence in his possession that 
pertains to the claims.  VAOPGCPREC 1-2004 (February 24, 
2004).  

The case is remanded to the RO for the following action:  

1.  The RO should request and associate 
with the claims file copies of the 
veteran's complete private medical 
records since September 2004 from the 
private Doctor of Podiatric Medicine, 
J.C.G., identified in the attachment to 
the November 2004 lay statement.  
Failures to respond or negative replies 
should be noted in writing and also 
associated with the claims folder.  If 
these records can't be obtained and we 
don't have affirmative evidence that they 
don't exist, inform the veteran of the 
records that we were unable to obtain, 
including what efforts were made to 
obtain them.  Also inform the veteran 
that we will proceed to decide his appeal 
without these records unless he is able 
to submit them.  Allow an appropriate 
period of time for the veteran to 
respond.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by The 
Veterans Claims Assistance Act of 2000 is 
completed.  See 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio, 16 Vet. App. at 187; 
McKnight, 131 F.3d at 1485; Paralyzed 
Veterans of America, 345 F.3d at 1348.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 
2002).  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

3.  After undertaking any development 
deemed essential, the RO should 
readjudicate the claims of entitlement to 
a rating in excess of 10 percent for 
residuals of a shell fragment wound to 
the right foot, to include scars and a 
retained foreign body; of entitlement to 
a rating in excess of 10 percent for 
residuals of a shell fragment wound to 
the right knee, to include bursitis of 
the right fibular head and a retained 
foreign body; and of entitlement to a 
rating in excess of 10 percent for 
residuals of a shell fragment wound to 
the left thigh and knee, to include scars 
and a retained foreign body, based upon 
the entire evidence of record.  All 
pertinent law, Court decisions, and 
regulations should be considered.  If the 
claims remain in denied status, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case, which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the veteran's claims.  
The RO's actions should follow the 
Court's instructions detailed in 
Gilbert v. Derwinski, 1 Vet. App. 49, 59 
(1990).  The veteran has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  A 
reasonable period of time for a response 
should be afforded.  

4.  Thereafter, if appropriate, the 
claims should be returned to the Board 
for further appellate review.   By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified by the RO.  

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




